Citation Nr: 0732104	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  02-10 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to June 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
rating decision by the Indianapolis, Indiana Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for diabetes mellitus, rated 20 percent.  
In March 2006, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is of record.  In 
October 2006, this matter was remanded for further 
development.


FINDINGS OF FACT

Throughout the appeal period the veteran's diabetes mellitus 
has required the use of insulin and a restricted diet; it has 
not required regulation of activities, and complications are 
not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.119; Diagnostic Code (Code) 7913 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

This appeal is from the initial rating assigned with a grant 
of service connection.  The statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
statutory notice has served its purpose, and its application 
is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The May 2002 statement of the case (SOC) provided 
the veteran notice on the downstream issue of an increased 
initial rating.  A November 2006 letter provided 
supplementary notice and advised him to submit any pertinent 
evidence in his possession.  The matter was then 
readjudicated.  See May 2007 supplemental SOC.  The veteran 
has had full opportunity to participate in VA's adjudicatory- 
appeal process, and is not prejudiced by any notice 
deficiency that may have occurred earlier. 

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
Notably, while his wife testified at the hearing in March 
2006 that he had required hospitalization for diabetes in the 
prior year, he subsequently indicated (to the December 2006 
VA examiner) that manifestations of diabetes had not required 
hospitalization.  Notably, VA treatment records have been 
secured, and do not mention hospitalization for diabetes.  He 
was afforded a VA examinations in April 2002 and (pursuant to 
the Board's remand) in December 2006.  VA's duty to assist 
the veteran in the development of facts pertinent to his 
claim is met.  
II.  Factual Background

VA treatment records from May 1997 to February 2006 show that 
the veteran was on oral hypoglycemic medication as well as 
insulin; and was on a restricted diet.

On April 2002 VA examination, the veteran stated that he had 
not been hospitalized for ketoacidosis or hypoglycemia.  The 
examiner noted the veteran had a past medical history of 
vascular problems, and had neurological deficits resulting 
from a stroke.  The veteran's wife reported that it was 
unsafe to leave him alone because of his balance problems and 
increased risk of falling (veteran is on long-term coumadin 
therapy).  The examiner noted that the veteran's activities 
should be regulated because of his stroke residuals.

Social Security Administration records associated with the 
claims file do not pertain to the severity of the veteran's 
diabetes mellitus.

At a November 2004 RO hearing, the veteran testified that he 
was on insulin, and sees his nutritionist every six months 
because of his restricted diet.  He and his wife testified 
that they were unsure if a physician restricted his 
activities because of his diabetes mellitus.  It was noted 
during the hearing that his activities were hindered because 
of a severe heart problem.  See transcript, page 3.

At the March 2006 Travel Board hearing, the veteran testified 
(transcript, page 7) that his doctors were encouraging him to 
walk.  His wife testified that he had been hospitalized 
because of his diabetes in the past year.

On December 2006 VA examination, the veteran reported 
episodes of hypoglycemic reactions and ketoacidosis; however, 
he denied hospitalization due to such episodes.  He denied 
having to visit the doctor because of low blood sugars.  He 
indicated that his activities are restricted because he now 
has to check blood sugars four times per day because of 
variable blood sugars.  He stated that he has to carry 
insulin and a glucometer when he leaves the house and avoids 
going on some trips because he has to check his blood sugars.  
The examiner stated that the veteran's problems with daily 
activities were related to stroke residuals.
III.  Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The RO 
has not assigned staged ratings for the diabetes mellitus; a 
20 percent rating has been assigned for the entire appeal 
period.  The Board finds that the manifestations of the 
veteran's diabetes have not varied significantly during the 
appeal period (and notably have never during the appeal 
period met the criteria for a 40% rating), and that staged 
ratings are not indicated.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

Diabetes mellitus is rated under Code 7913, which provides a 
10 percent rating when the disease is managed by a restricted 
diet only; a 20 percent rating when insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet are 
required; a 40 percent rating when insulin, a restricted 
diet, and regulation of activities are required; a 60 percent 
when insulin, a restricted diet and regulation of activities 
are required, along with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Compensable complications of diabetes 
are evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  38 C.F.R. § 4.119.  
Noncompensable complications are considered part of the 
diabetic process under Code 7913.  See Note 1 to Code 7913.

What distinguishes the criteria for the next higher (40 
percent) rating for diabetes from those for the 20 percent 
rating currently assigned is that in addition to a restricted 
diet and medication with insulin there must be restriction of 
activities due to the diabetes.  There is no competent 
evidence that at any time during the appeal period the 
veteran's activities have been restricted due to his 
diabetes.  In fact, he has indicated that he was advised by 
treatment providers to be active (i.e. encouraged to walk).  
Furthermore, examiners have specifically indicated that the 
restrictions of the veteran's activities that were noted were 
due to his stroke residuals (and consequently not his 
diabetes).  Accordingly, the criteria for the next higher (40 
percent) rating for diabetes are not met.  Ratings of 60 and 
100 percent have additional requirements, such as episodes of 
ketoacidosis or hypoglycemia requiring hospitalization.  
While the veteran has reported episodes of ketoacidosis and 
hypoglycemia, he indicated at the same time (on December 2006 
VA examination) that they did not require hospitalization.  
In summary, the record does not show that the manifestations 
of the veteran's diabetes exceed those in the criteria for a 
20 percent rating for that disability, and do not support the 
veteran's claim for an increased rating.  The preponderance 
of the evidence is against the veteran's claim; consequently, 
the reasonable doubt provisions cited above do not apply and 
the claim must be denied.


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


